Exhibit 10.1

 

TSZ-KIT CHAN EMPLOYMENT AGREEMENT

 

Employment Agreement

 

This Employment Agreement (this "Agreement") is entered into in Wuhan, Hubei
Province, China on May 10, 2017 by and between:

 

Party A: Yangtze River Development Limited ("the Company")

Address: 41 John Street, Suite 2A

New York, NY 10038

Legal Representative: Xiangyao Liu, President and Chief Executive Officer

 

Party B: Tsz-Kit Chan

Address: 31C Tower 1B, The Wings 2, Tseung Kwan O, NT, Hong Kong SAR, PRC

 

Chapter 1 General Provisions

 

1.       Pursuant to the Labor Law of the People's Republic of China, the Labor
Contract Law of the People's Republic of China and other relevant provisions,
the parties hereto have, after mutual discussions and consultations and careful
consideration and adequate communications and understanding, reached the
following terms and conditions:

 

Chapter 2 Term

 

2.       This Agreement shall have an initial term commencing on May 10, 2017
and ending on May 9, 2018, and shall, subject to Chapter 10 below, automatically
renew for successive one year periods.

 

Chapter 3 Scope of Work

 

3.       According to Party A's work requirements, Party B agrees to assume the
position of Chief Financial Officer (to carry out works relating to the listed
company). With respect to Party B's job duties, work assignments, responsibility
goals, job disciplines, relevant management policies, etc., the rules formulated
by Party A for that job and other relevant provisions shall apply.

 

Chapter 4 Party B's Obligations

 

4.       Party B agrees that, in addition to the obligations and
responsibilities set forth herein, he or she shall also:

 

4.1.   Within the specified work hours, contribute his or her time, energy and
skills exclusively in fulfilling the obligations established by Party A and
effectively performing his or her duties, in order to exert best efforts to
ensure the successful completion of Party A's assignments; and

 

4.2.   Comply with the provisions of this Agreement, Party A's internal rules
and policies and relevant laws and regulations, and fulfill his or her duties to
Party A.

 





 

 

Chapter 5 Work Location, Work Hours, Labor Protection and Work Conditions

 

5.       Party B shall work at different locations according to business
requirements. Party A shall be required to work Monday through Friday from 9:00
a.m. to 5:00 p.m. Party B's work hours shall be mainly for the purpose of
meeting the needs of the listed company. CEO may change work hours for the needs
of the listed company.

 

6.       Party A shall provide Party B with proper work conditions and
facilities and labor protection up to the local government's standards. Party B
shall comply with Party A's labor safety policies.

 

7.       Party A is responsible for arranging education and trainings to Party B
with respect to professional skills, labor safety and hygiene policies and the
Company's articles of association.

 

8.       Party A shall reimburse Party B's business travel, entertainment and
other expenses incurred for work purposes, for which Party B is obligated to
completely provide supporting voucher documents.

 

Chapter 6 Remunerations

 

9.       Party B's total remunerations include monthly salary and equity
compensation as follows.

 

9.1.   Monthly salary. Party B is entitled to a monthly salary of US$8,000 which
shall be paid for each month on the fifth day of the next month.

 

9.2.   Equity compensation. Party B is entitled to a share-based compensation of
100,000 shares of the Party A’s common stock for the Party B’s first year of
employment. Party B may also be eligible to participate in incentive plans that
Party A may establish from time to time, subject to the terms and conditions of
the applicable plan.

 

Chapter 7 Benefits and Holidays

 

10.    Party B shall be entitled to the China public holidays and statutory
holidays. Party B who is required to work on public holidays will be compensated
by alternative day(s) off as substitution.

 

10.1. Annual Leave. Party B is entitled to the paid annual leave pursuant to
Party A's vacation policy.

 

10.2. Sick Leave must be certified by a registered doctor.

 

10.3. Unauthorized Absences. Without prejudice to the other rights of Party A,
Party A may deduct the equivalent amount of basic daily salary from Party B's
salary for every day of absence from employment without the prior permission of
Party A.

 



 2 

 

 

Chapter 8 Labor Disciplines

 

11.    Party B shall comply with Party A's lawfully formulated labor disciplines
and the Company's articles of association, strictly abide by Party A's
instructions and decisions, safeguard all the assets of Party A and observe
professional ethics.

 

12.    Party A has the right to make reasonable modifications to the labor
disciplines and the Company's articles of association according to its business
needs, provided that Party A shall inform Party B in the forms regarded as
proper by Party A, which forms include but not limited to notification, public
announcement, e-mail and memorandum.

 

Chapter 9 Confidentiality Obligations

 

13.    Party B shall keep confidential Party A's proprietary information and
confidential information concerning Party A and its subsidiaries and affiliates
and its and their respective businesses including without limitation,
confidential information regarding suppliers, customers, products, and marketing
and pricing data, as long as such information is not publicly disclosed, except
as required either by law or by a court of competent jurisdiction, and shall
comply with Party A's relevant confidentiality policies. Unless as required
either by law or by a court of competent jurisdiction or subject to prior
written consent from Party A, Party B shall not use, or disclose to any third
party, any materials or information of Party A.

 

14.    Non-compete. During the term of Party B's employment hereunder and for a
term of two years following termination, Party B shall not initiate, directly or
indirectly, on his own behalf or on behalf of any person, contact with any
person who is or was a customer of Party A within the twelve (12) month period
preceding the termination of Party B's employment hereunder, or who was a
prospective customer of Party A with whom Party B had dealings with in the
twelve (12) month period preceding the termination of Party B's employment, for
the purpose of conducting any business which is the same as or which competes
with any part of the business of Party A with which Party B was involved.

 

15.    Party B agrees that Party A shall, according to any reasonable
operational needs, whether direct or indirect, have the right to disclose Party
B's personal information, including but not limited to his or her name, address,
nationality, position, and salary, this Agreement and the renewals and changes
thereof.

 

Chapter 10 Change and Termination of Agreement

 

16.    If any laws and regulations applicable for this Agreement is amended, the
corresponding portions hereof or annexes hereto shall be amended accordingly. In
the event of any material change to, or any conflict with relevant Chinese laws
and regulations by, any objective condition on which the entry into the
Agreement was based, which makes the performance of the Agreement impossible,
the parties may, after friendly consultation, change the relevant portions of
the Agreement pursuant to the relevant laws and regulations.

 



 3 

 

 

17.    During the term of this Agreement, Party A may terminate this Agreement
at any time by giving Party B 30-day prior written notice.

 

18.    During the term of the Agreement, Party B has the right to resign and
terminate the Agreement, provided that he or she shall give a 30-day prior
written notice to Party A.

 

19.    Immediately upon termination of the Agreement, Party B shall cease its
engagement in any activities in Party A's name or complete any business as Party
A so requested, and shall settle all the accounts. Party B shall, within 3 days
of the termination hereof, return all of Party A's assets that are in Party B's
possession and deliver all the documents and files (including but not limited to
any written documents and electronic documents). Party A will handle the
departure formalities for Party B after Party A's confirmation and issue a
departure consent letter. If Party B fails to complete the said transfer
formalities, Party A may refuse to handle the departure formalities for Party B.

 

Chapter 11 Resolution of Labor Disputes

 

20.    Any dispute arising from the interpretation and performance hereof shall
be resolved through friendly consultation by the parties. If such friendly
consultation fails, either or both of the parties may, within one year of the
occurrence of the dispute, submit it for arbitration by a labor dispute
arbitration committee having jurisdiction over the dispute. In case the parties
have no disagreement as to the arbitral award rendered by such labor dispute
arbitration commission, such arbitral award is final and binding upon the
parties. In case the parties refuse to accept the arbitration award made by that
labor dispute arbitration committee, they may file an action with a court of
jurisdiction.

 

Chapter 12 Miscellaneous

 

21.    The invalidity or non-enforceability of any provision shall not affect
the validity of any other provisions hereof.

 

22.    Either party's failure to perform, or delay in performance of, any of the
rights hereunder shall not constitute a waiver of such right.

 

23.    In the case of any discrepancy between this Agreement and any related
laws and regulations, the provisions of such laws and regulations shall prevail.

 

24.    This Agreement shall become effective upon signing and affixation of
seals by both parties on the date first written above.

 

Party A: Yangtze River Development Limited   Party B: Tsz-Kit Chan           By:
/s/ Xiangyao Liu   By: /s/ Tsz-Kit Chan Name: Xiangyao Liu     Tsz-Kit Chan
Chief Executive Officer      

 

 

4



 

